775 F.2d 1398
Josefina GONZALES-BATOON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7082.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1985.

D. Michael Eakin, Mont. Legal Services Ass'n, Billings, Mont., for petitioner.
Joseph F. Ciolino, Washington, D.C., for respondent.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, and BRUNETTI, Circuit Judges.

ORDER

1
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment, 767 F.2d 1302, is withdrawn.